PUBLISHED ORDER IMPOSING RECIPROCAL DISCIPLINE
The Indiana Supreme Court Disciplinary Commission filed a "Verified Notice of Foreign Discipline and Petition for Issuance of an Order to Show Cause," advising that Respondent was disciplined by the State of Illinois and requesting, pursuant to Indiana Admission and Discipline Rule 28(28), that reciprocal discipline be imposed in this state. On December 5, 2008, this Court issued an "Order to Show Cause," to which Respondent has not responded. This case is now before this Court for resolution.
Respondent was admitted to practice law in Indiana and in Illinois. On September 17, 2008, the Supreme Court of Illinois found Respondent's conduct violated that jurisdiction's rules of professional conduct. For this misconduct, Respondent was disbarred from the practice of law in Illinois.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(28)(c), of any reason why reciprocal discipline should not issue in this state.
*213Being duly advised, the Court disbars Respondent from the practice of law in this state as of the date of this order. Respondent is ordered to fulfill the duties of a disbarred attorney under Admission and Discipline Rule 28(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in the foreign jurisdiction, Respondent may file a "Motion for Reinstatement," attaching documents demonstrating such reinstatement, requesting this Court to reinstate Respondent to the practice of law in Indiana. However, regardless of Respondent's date of reinstatement in the foreign jurisdiction, Respondent's disbarment in this state shall not be lifted until Respondent has been disbarred at least as long as Respondent was disbarred in the foreign jurisdiction. Respondent's motion shall state the length of time Respondent was disbarred in the foreign jurisdiction and the date on which the length of Respondent's Indiana disbarment equals the length of Respondent's foreign disbarment.
All Justices concur.